Exhibit 10.1 Executive Officer Bonus Plan – FY 2008, as amended Assumptions: Focus Operating Income weighted 50%, Revenue weighted 50%, 67% of overall bonus opportunity Payment Quarterly Opportunity 120% of Base Salary QuarterlyMinimums 80% of revenue and operating income plan Board Discretion This bonus table is for guideline purposes only - actual amounts may vary Executive Rob Eberle Operating Income % Revenue Above 80% Above 90% 100% Above 100% Above 110% Above 120% 80% 20% 25% 35% 45% 55% 65% 85% 25% 30% 45% 55% 65% 75% 90% 30% 35% 55% 65% 75% 85% 95% 35% 45% 65% 75% 85% 90% 100% 40% 55% 75% 85% 90% 95% 105% 45% 65% 85% 90% 95% 100% 110% 50% 75% 90% 95% 100% 100% In addition to the above table, 33% of overall quarterly bonus opportunity will be earned based on achievement of key management objectives established at the beginning of the fiscal year. The Board may in its discretion award bonuses on a quarterly or annual basis based on operating performance, corporate events or other circumstances which in the Compensation Committee’s discretion is warranted.
